Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20210209153 A1 to Zhang does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art teaches a method for determining a relative position relationship of a click event (i.e. FIG. 3B, para. [0042]), the method comprising: receiving, by a device (i.e. para. [0029]) comprising a memory storing instructions and a processor in communication with the memory configured to execute the stored instructions (i.e. para. [0068]), a click event in an interface view (i.e. FIG. 3B, para. [0042]), the interface view comprising an image region configured to respond to the click event (i.e. FIG. 3C and FIG. 3D, para. [0043]); determining, by the device, a click position of the click event in the interface view (i.e. FIG. 3B, para. [0042]); obtaining, by the device, a pixel corresponding to the click position based on the click position of the click event in the interface view (i.e. FIG. 3B, para. [0042]); determining, by the device according to the pixel corresponding to the click position, a relative position relationship between the click position and the image region (i.e. para. [0034]); and processing, by the device, the click event based on the relative position relationship (i.e. para. [0043]). However, the prior art does not teach color information of a pixel; setting a preset color as a color of a region other than the image region and being different from that of the image region; calculating a similarity between the color information of the pixel and color information of the preset color, a larger similarity indicating a smaller difference between the color information of the pixel and the color information of the preset color, in response to the calculated similarity being equal to or larger than a similarity threshold, determining that the click position is outside the image region, and in response to the calculated similarity being smaller than the similarity threshold, determining that the click position is inside the image region.
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of color information of a pixel; setting a preset color as a color of a region other than the image region and being different from that of the image region; calculating a similarity between the color information of the pixel and color information of the preset color, a larger similarity indicating a smaller difference between the color information of the pixel and the color information of the preset color, in response to the calculated similarity being equal to or larger than a similarity threshold, determining that the click position is outside the image region, and in response to the calculated similarity being smaller than the similarity threshold, determining that the click position is inside the image region as recited in the context of claims 1, 8, and 15, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173